DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 4 is objected to because of the following informalities:  the “4” at the end of the chemical formula of sodium pertechnetate should be a subscript.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of the claim 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 is drawn to a method of preparing the claimed derivative of claim 1. A lyophilized CNDG and Na99mTcO4 must be present but the claim only indicates that the Na99mTcO4 must be added “in such a manner as to yield [99mTc-(CNDG)]+.” However neither the claim nor the specification lay out what such manners would be that result in the required formation of the claimed compounds. Merely combining solid forms of the two ingredients seems unlikely to result in formation of the required [99mTc-(CNDG)]+ but neither the claim nor the specification provide sufficient guidance to define the metes and bounds of the preparation methods encompassed by claim 4. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over 

Zhang et al. discloses that preparation of a 99mTc-CPADG coordination compound (e.g., abstract of machine translation). As shown on top of p 2 of the specification of the original Chinese patent document, the structure of the ligand matches that of the ligand of the instant claims with n = 2 albeit with a carboxylic acid rather than isonitrile coordinating with the 99mTc central atom. The invention purpose is applied to the tumor imaging field with a radiochemical of good stability that is cheap and easily prepared (p 2, ¶ 3 of machine translation; see also CAPlus abstract). Biodistribution in a tumor bearing mouse model showed that the title complex has higher pickup and good delay in tumor, serum is except fast and better ratio of target/non-target organ such as tumor/blood and tumor/muscle (¶ about 2/3 down p 2 of machine translation and CAPlus abstract).
The presence of isonitrile groups coordinating to the 99mTc core is not disclosed.
Mizuno et al. discloses that radiolabeled imaging probes have become a powerful tool for noninvasively monitoring of biological processes at the cellular and/or molecular level with metallic radionuclides such as 99m-technetium that are available via a generator system and/or can provide sufficient yields of radiolabeled probes without purification having the advantage over nonmetallic radionuclides such as carbon-11 and fluorine-18 (p 3331, col 1, ¶ 1). 99mTc is the most widely available and frequently used radiometal in diagnostic nuclear medicine (p 3332, col 1, ¶ 2).  Radiometal-labeled probe synthesis is a competitive reaction between complexation with a chelators-vector conjugate (the “ligand”) and radiometal hydrolysis at extremely 99mTc(CO)3]+ core, a multivalent ligand with an isonitrile group at the end (p 3332, col 1, ¶ 2 and figure 2). The RGDfK cyclic peptide is the selected targeting vector due to the it being a specific antagonist for integrin αvβ3 (p 3332, col 1, ¶ 2). More than 95% of the prepared complex remained intact after a 6 hour incubation (p 1333, col 2, ¶ 2 and table 1). The compound was administered to mice inoculated with tumor (U87MG that is integrin αvβ3 positive) that could be visualized using the multivalent probe but not the monovalent radiolabel (p 3334, col 2, ¶ 2). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the ligand of Zhang et al. with an isonitrile rather than carboxylic acid group around a 99mTc core and to use this radiolabel in imaging studies after administration of the compound to a subject.  The person of 99mTc and can form complexes that are stable at physiological conditions. While such a probe would be targeted to integrin αvβ3 cells as in Mizuno et al., the probe as in Zhang et al. would have broader specificity and applicability in imaging due to the lack of a targeting agent and would have altered characteristics such as stability due to the different coordination chemistry around the 99mTc. The length of the alkyl linker between the isonitrile group and glucosamine group is obvious as the compounds are homologs differing in the number of –CH2– groups present and there is no evidence showing unexpected properties for compounds with n > 2.The person of ordinary skill can select the appropriate coordination chemistry and targeting (or lack thereof) depending on the intended imaging application of the imaging probe. For secondary considerations such as unexpected results to be persuasive, evidence relating to the behavior of the claimed compounds in a comparison with the closest prior art and establishing what the expected results would be must be of record.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. and Mizuno et al. as applied to claims 1 and 3 above, and further in view of Schwochau (Angew Chem Int Ed Engl, 1994).
Zhang et al. and Mizuno et al. are discussed above.
Preparing a radiolabeled conjugate with a lyophilized starting material and Na99mTcO4 is not disclosed.
99mTcO4 which is available after elution of the generator column with a physiological saline as 0.15M aqueous NaCl solution (p 2260, col 2, ¶ 3). 99mTc radiopharmaceutical generation requires reduction of TcO4- in the presence of suitable complexing ligands throughout (p 2260, col 2, ¶ 3). Kits can be stored for long periods of time and are sterile, pyrogen free reagent mixtures dried by lyophilization and stored under nitrogen in ampules with the substance to be labeled (complexing ligand) and generally a reducing agent (p 2261, col 1, ¶ 2). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare the 99mTc-radiolabeled compound using a kit that comprises the appropriate isonitrile containing lyophilized complexing ligand that is reacted with Na99mTcO4 to form the desired imaging agent.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Schwochau discloses that Na99mTcO4 is the starting point for such synthesis and kits that can be stored for a long time comprise lyophilized reagents. Such lyophilized agents can be in the powder form required by claim 4 along with the reducing agent that is necessary for complex formation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.